Title: To George Washington from Colonel Rufus Putnam, 3 September 1776
From: Putnam, Rufus
To: Washington, George



Sir
Blooming dale September the 3d 1776

according to your Exelencies order I have Reconnoitered every part about the Island of New york and the main as Farr as Frogs point and on a full Vew Find the Enimy have Such a Veriety of places to Chuse out of that its Imposable to prevent there Landing When they please they have Such guides and Intiligence of our movements that they Can always avoid or Surprize any parties that are Posted to oppose there Landing there army is So Numerious that they Can always attack any Devition [division] of our army with a Superour force. and yet while our army is Extended from N. york to kings Bridge tis Nesesary to have a Body of Reserve at this place. But I Can not think it would be Best nor have we time to make fortification Sence the moment any Quarter is attack the whole Body of Reserve I Conclude will be ordored to Support it: I Should advise the throwing obstructions in the way of Landing that they have one weeks provition [provision] always with them and teams Ready to Carry there Bagage whereever the Service Requiers.
I mentioned to your Exelency that I thought your army Should be Collected to gather in Some advantagous place where Supplys might be had and a Camp Fortified in Such a maner as the Enimy dare not attack or if they did must be Repulsed and I think So Still if it Be posable to Effect it. and to defend the passage of the North River which I take to be the Cappital object and at the Same time keep open a Communication with the Eastern and Southern Collonies—is to post the army from Burdet landing on the Jersey Shore—Mount Washington and the Hights South as far as Col. Morrises House on Harlem River the Hights we now possess are at kings Bridge and as farr South

as the three trees—the Batteries on the Jersey Side to be Filled with guns the Battery on the Rocks Below Mount Washington Compleated a new one Builded Below the Hill opposit the Sunken Vessels. these well filled with guns and ammunition. if the Gallies also aforded there asistence would Render it Very Difiquilt for Ships to pass if they attempted to force this post I think they must be Beat. if they Deteached into the Country on either hand it must Scattere there army in Such a maner that your Excelency Must Drub them. But if Supplys Cannot be had at this place at the high lands there may Both by land and Warter. I think there has Ben Some Proff the Ships Dare not attempt that pasage but they are not prepaired to Defend against a land army this is Surly worth attention for if they possess them Selves of this passage we Shall be in a Bad Box for my Sentiments about that place I Referr your Exelency to Ld Stearlings Reports Last May. I know that this Doctrenn gives up york to distru[c]tion and Exposes many other towns to be Ravaged by them But what are 10: or 20 towns to the grand object if they once pass the Highlands I See no way to prevent the Juncetion of there armys Burgoyne Need Never Come from Cannada if How gits to albany our Northern army Must Quit Ticondorroga or fall a Sacrefize. I am your Exelencies most obedient Humble Servent

Rufus Putnam

